DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 11/30/2021.
Claims 1-10 and 12-15 are pending. Claim 11 is cancelled. Claim 15 is new. Claim 1 is currently amended. Claim 1 is independent. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2021 is being considered by the examiner, however references which are lined through are not being considered, since the information disclosure statement filed 11/30/2021 fails to provide a copy of the English-language translation of the non-English-language reference(s) which is a requirement of 37 CFR 1.98(a)(3).
Response to Arguments
Applicants' arguments and amendments, filed 11/30/2021, with respect to independent claim 1, although substantive and pertinent to expediting the prosecution 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1, 6, 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable and obvious over Ishio et al. (US 2003/0218257 A1, hereinafter “Ishio”).
Regarding independent claim 1, Ishio discloses a method of producing an electronic device, comprising: 
a step (A) of preparing a structure (i.e., the structure shown in Fig. 3(a)) which includes an electronic component 1 (“semiconductor chip”- ¶0048) having a circuit forming surface (i.e., the “front face” of wafer 20- ¶0053), and an adhesive laminated film 31 (“jig” including the adhesive agent used to attach jig 31 to wafer 20- ¶¶0054-0056) which includes a base material layer 31 (“jig”- ¶0054) and an adhesive resin layer (i.e., the “adhesive agent” which is formed of polyimide- ¶0056, which is a type of resin) and in which the adhesive resin layer is attached to the circuit forming surface of the electronic component such 1 that the circuit forming surface is protected (¶¶0053-0056) (see Figs. 1- 3(b)); 
a step (B) of back-grinding a surface of the electronic component 1 opposite to the circuit forming surface in a state of being attached to the adhesive laminated film 31 (i.e., “the back face of the wafer 20 may be polished”- ¶0059); 

a step (D) of forming an electromagnetic wave-shielding layer 4 (“shielding layer”- ¶¶0063, 0077) on the separated electronic components 1 in the state of being attached to the adhesive laminated film 31 (¶¶0062-0063) (see Fig. 3(d))
wherein the identical adhesive laminated film 31 is used as the adhesive laminated film 31 in the step (A), the step (B), the step (C), and the step (D), and 
wherein the step (C) is either (a) cutting the electronic component 1 so that the electronic component 1 is provided with a notch having a depth which is the same as a thickness of the electronic component 1 to obtain a plurality of divided electronic components 1 (¶0059) (see Fig. 3(c)), or (b) irradiating the electronic component with laser light so that the electronic component is provided with an altered region that does not actually cut the electronic component to obtain a plurality of electronic components.
Ishio does not expressly disclose that the steps (B) and (C) are performed sequentially, in this order.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to perform steps (B) and (C) sequentially, in this order, since it has been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)). Thus, it would have been obvious for steps (A), (B), (C) and (D) to be performed in this order.
Regarding claim 6, Ishio discloses the method further comprising:

Regarding claim 12, Ishio discloses wherein the electromagnetic wave-shielding layer 4 is formed on at least a surface opposite to the circuit forming surface and a side surface that connects the circuit forming surface with the opposite surface of the electronic component 1 in the step (D) (see Fig. 1-2 and 3(d)).
Regarding claim 13, Ishio discloses wherein a resin constituting the base material layer 31 contains one or two or more selected from the group consisting of a polyester-based elastomer, a polyamide-based elastomer, a polyimide-based elastomer, polybutylene terephthalate, polyethylene terephthalate, polyethylene naphthalate, and polyimide (¶0054).
Regarding claim 15, Ishio discloses wherein the electromagnetic wave-shielding layer 4 is formed on the electronic component 1 in the step (D) using at least one method selected from a sputtering method, a vapor deposition method, a spray coating method, an electrolytic plating method, and an electroless plating method (¶¶0062-0063).
Claims 2, 4-5, 8-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ishio in view of Hirayama et al. (US 2014/0044957 A1, hereinafter “Hirayama”).
Regarding claim 2, Ishio does not expressly disclose wherein the adhesive laminated film further includes an unevenness-absorptive resin layer between the base material layer and the adhesive resin layer.

In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ishio such that wherein the adhesive laminated film further includes an unevenness-absorptive resin layer between the base material layer and the adhesive resin layer as taught by Hirayama for the purpose of utilizing a suitable and well-known type of adhesive structure which can be peeled from the structure including the electronic component without damaging it (Hirayama ¶0024). Thus, in the combined teachings the adhesive laminated film of Ishio would include the composition of the adhesive laminated film 100/200 in Hirayama.
Regarding claim 4, Figure 2 of Hirayama discloses wherein the unevenness-absorptive resin layer 20 contains a crosslinkable resin (¶¶0040-0042).
claim 5, Figure 2 of Hirayama discloses wherein a thickness of the unevenness-absorptive resin layer 20 is in a range of 10 µm to 100 µm (¶0050), which overlaps the claimed ranged of “10 µm to 1000 µm”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).  
Regarding claim 8, the combined teachings (see combined teachings in the rejection of claim 2), particularly Figure 2 of Hirayama discloses wherein the adhesive resin layer 50 contains a radiation-crosslinking adhesive 30 (“pressure-sensitive adhesive layer”- ¶0054), and the method further comprises a step (G) of irradiating the adhesive resin layer 50 with radiation to crosslink the adhesive resin layer before the step (F) (¶¶0057-0075).
Regarding claim 9, Ishio discloses wherein the circuit forming surface of the electronic component 1 includes a bump electrode 2 (“electrode pad”- ¶0048) (see Figs. 1-3(a)).
Regarding claim 10, the combined teachings do not expressly disclose wherein in a case where a height of the bump electrode is set as H [µm] and a thickness of the unevenness-absorptive resin layer is set as d [µm], H/d is in a range of 0.01 to 1.
However, it would have been obvious to form both the height of the bump electrode and the thickness of the unevenness-absorptive resin layer such that the ratio between the two dimensions are within the claimed range, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claim 14, the combined teachings (see combined teachings in the rejection of claim 2), particularly Figure 2 of Hirayama discloses wherein an adhesive constituting the adhesive resin layer 50 contains one or two or more selected from a (meth)acrylic-based adhesive, a silicone-based adhesive, a urethane-based adhesive, an olefin-based adhesive, and a styrene-based adhesive (¶¶0058-0066).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Ishio and Hirayama in further view of Funada et al. (US 2005/0057789 A1, hereinafter “Funada”).
Regarding claim 3, Figure 2 of Hirayama discloses wherein the unevenness-absorptive resin layer 20 contains a crosslinkable resin (¶¶0040-0042).
Hirayama does not expressly disclose wherein the method further comprises a step (E) of crosslinking the unevenness-absorptive resin layer to improve heat resistance of the unevenness-absorptive resin layer between the step (A) and the step (D).
Funada discloses a method comprising a step (E) of crosslinking a layer to improve the heat resistance of the layer after forming said layer (¶0120).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings such that the method further comprises a step (E) of crosslinking the unevenness-absorptive resin layer (analogous to the layer in Funada) to improve heat .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Ishio in further view of Murata et al. (US 2012/0070960 A1, hereinafter “Murata”). 
Regarding claim 7, Ishio does not expressly disclose wherein the electronic component is peeled off from the adhesive laminated film in the step (F) in a state in which an interval between adjacent electronic components is enlarged by expanding a region of the adhesive laminated film where the electronic component is attached, in an in-plane direction of the adhesive laminated film.
Murata discloses a method comprising a step of peeling electronic components 5 (“semiconductor chip”- ¶0041) from an adhesive laminated film 2 (“pressure-sensitive adhesive layer”- ¶0038) wherein the electronic component 5 is peeled off from the adhesive laminated film 2 in a step (F) in a state in which an interval between adjacent electronic components 5 is enlarged by expanding a region of the adhesive laminated film 2 where the electronic component 5 is attached, in an in-plane direction of the adhesive laminated film (¶¶0109-0110).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ishio such that wherein the electronic component is peeled off from the adhesive laminated film in the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132.  The examiner can normally be reached on Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JAY C CHANG/Primary Examiner, Art Unit 2895